Citation Nr: 1534791	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-28 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 9, 1968 to February 6, 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal following an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran was scheduled for a July 15, 2015 Board hearing at the Atlanta RO, but failed to appear.  The record does not show that he ever received notice about the date, time, and location for the July 15, 2015 hearing.  The most recent correspondence of record is a February 2015 letter informing him that he remained on the waiting list for a Board hearing at his local RO.  He has not withdrawn his hearing request.  In this particular instance, the Board must remand the appeal to provide the Veteran an opportunity for a hearing with proper notice of the date, time, and location.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing at the RO with appropriate notice as to the date, time, and location of the hearing.  The notice of the date, time, and location for the hearing must be of record.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




